Title: From George Washington to the United States Senate, 6 March 1792
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
United States [Philadelphia]6th March 1792

As it will require time to ascertain suitable characters, for the commissioned Officers of the Troops about to be raised, I shall occasionally make such nominations as shall appear to be proper.
I now nominate the persons named in the list accompanying this Message, for the commissioned Officers of twelve Companies, intended to be raised upon the frontiers of Pennsylvania and Virginia.

Go: Washington

